DENY; and Opinion Filed December 11, 2017.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01361-CV
                                       No. 05-17-01362-CV

                            IN RE SENRICK WILKERSON, Relator

                  Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-01183 and F10-01184

                                MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Boatright
                                   Opinion by Justice Boatright
        Before the Court is relator Senrick Wilkerson’s November 27, 2017 notice of appeal in

which he challenges the alleged failure of the trial court to rule on certain motions. We construe

this notice as a petition for writ of mandamus seeking a writ ordering the trial court to rule on the

motions.

        To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). Further, as the party

seeking relief, the relator has the burden of providing the Court with a sufficient mandamus

record to establish his right to mandamus relief. In re Gonzales, No. 14-16-01024-CR, 2017 WL
124343, at *1 (Tex. App.—Houston [14th Dist.] Jan. 12, 2017, orig. proceeding) (mem. op.); see

also Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding) (stating this

proposition in a civil case).
       The mandamus record must include a certified or sworn copy of the trial court’s docket

sheet or other proof that establishes relator filed the motions, requested the trial court to rule on

the motions, and the trial court refused to rule or failed to rule within a reasonable time. TEX. R.

APP. P. 52.3(k)(1)(a), 52.7(a). The mandamus record does not include that proof.

       The mandamus record must also show that relator alerted the trial court of his motion by

setting it for submission or hearing, In re Harris, No. 14-07-00231-CV, 2007 WL 1412105, at *1

(Tex. App.—Houston [14th Dist.] May 15, 2007, orig. proceeding) (mem. op.), but the record

here does not.

       Accordingly, we deny relator’s petition for writ of mandamus.




                                                      /Jason Boatright/
                                                      JASON BOATRIGHT
                                                      JUSTICE


171361F.P05




                                                –2–